Petitioner, an inmate, commenced this CPLR article 78 proceeding seeking to annul a tier III disciplinary determination which found him guilty of possessing a controlled substance. The Attorney General has advised this Court that the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Accordingly, petitioner has received all the relief to which he is entitled and this matter is therefore moot (see Matter of Hart v Fischer, 60 AD3d 1226 [2009]).
Cardona, EJ., Peters, Lahtinen, Kavanagh and Garry, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.